Name: Commission Regulation (EC) NoÃ 1492/2007 of 17 December 2007 amending Council Regulation (EC) NoÃ 312/2003 as regards tariff quotas for certain products originating in Chile
 Type: Regulation
 Subject Matter: tariff policy;  international trade;  European construction;  America
 Date Published: nan

 18.12.2007 EN Official Journal of the European Union L 332/5 COMMISSION REGULATION (EC) No 1492/2007 of 17 December 2007 amending Council Regulation (EC) No 312/2003 as regards tariff quotas for certain products originating in Chile THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 312/2003 of 18 February 2003 implementing for the Community the tariff provisions laid down in the Agreement establishing an association between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part (1), and in particular Article 5 thereof, Whereas: (1) Regulation (EC) No 312/2003 implements for the Community the tariff provisions laid down in the Agreement establishing an association between the Community and its Member States, of the one part, and the Republic of Chile, of the other part (2). (2) By its Decision 2005/106/EC (3), the Council approved a Protocol to the Association Agreement between the European Community and its Member States, of the one part, and the Republic of Chile, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union (4) (hereinafter referred to as the Protocol). The Protocol includes new Community tariff concessions, some of which are limited by tariff quotas. (3) Commission Regulation (EC) No 305/2005 of 19 October 2004 amending Council Regulation (EC) No 312/2003 as regards tariff quotas for certain products originating in Chile implemented these new concessions. (4) In accordance with the Protocol, the volumes of the new tariff quotas should be increased annually, from 1 January 2005, by five percent of the original quantity. In the interest of clarity it is necessary to lay down the total volumes of the tariff quotas available in 2005 for the products in question, in which the increase for that year is already included. (5) Regulation (EC) No 312/2003 should therefore be amended accordingly. (6) As the tariff quota volumes set out in this Regulation have to take effect from 1 January 2005, this Regulation should apply from the same date and should enter into force immediately. (7) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 312/2003 is amended as follows: 1. in Article 3 the following paragraph 3 is added: 3. The annual volume of the tariff quota at order No 09.1941 in the Annex shall be increased successively by five per cent each year of the original quantity from 1 January 2005. 2. the Annex is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 2007. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 46, 20.2.2003, p. 1. Regulation as amended by Commission Regulation (EC) No 305/2005 (OJ L 52, 25.2.2005, p. 6). (2) OJ L 352, 30.12.2002, p. 3. (3) OJ L 38, 10.2.2005, p. 1. (4) OJ L 38, 10.2.2005, p. 3. ANNEX In the Annex to Regulation (EC) No 312/2003, the Table is amended as follows: 1. In the row for the tariff quota with order number 09.1925, the annual tariff quota volume in the fourth column is replaced by the following: 581,50 tonnes (1) 2. In the row for the tariff quota with order number 09.1929, the annual tariff quota volume in the fourth column is replaced by the following: 42 275 tonnes (2) 3. In the row for the tariff quota with order number 09.1941, the annual tariff quota volume in the fourth column is replaced by the following: 1 050 tonnes (3) (1) This annual quota volume shall apply from 1 January 2005. It shall be increased successively each year, and for the first time in 2006 for that year, with 26,50 tonnes (five per cent of the original volume of 530 tonnes).; (2) This annual quota volume shall apply from 1 January 2005. It shall be increased successively each year, and for the first time in 2006 for that year, with 1 925 tonnes (five per cent of the original volume of 38 500 tonnes).; (3) This annual quota volume shall apply from 1 January 2005. It shall be increased successively each year, and for the first time in 2006 for that year, with 50 tonnes (five per cent of the original volume of 1 000 tonnes).